Appeal by employer and insurance carrier from an award of disability compensation *711under the Workmen’s Compensation Law. The injured claimant was a traveling salesman, selling on commission for three employers. The question is raised as to whether the relation of master and servant existed, it being contended that claimant was an independent contractor and not an employee. The State Industrial Board found that claimant was an employee. The evidence showed, among other facts, that claimant had been employed by the appealing employer as a salesman to take care of a restricted territory with instructions as to where he could go and not go and with certain prospective customers eliminated. The employer had paid to the insurance carrier a premium on a workmen’s compensation policy upon the commissions paid to the claimant. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.